FOURTH DIVISION
                                DOYLE, P. J.,
                       DILLARD, P. J ., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 18, 2020




In the Court of Appeals of Georgia
 A18A0500. MOBLEY v. THE STATE.

      MERCIER, Judge.

      In Mobley v. State, 346 Ga. App. 641 (816 SE2d 769) (2018), this Court

affirmed Victor Mobley’s judgment of conviction, finding, in particular, that the trial

court properly denied his motion to suppress. The Supreme Court of Georgia issued

a writ of certiorari and reversed our decision, concluding that the motion to suppress

should have been granted. See Mobley v. State, 307 Ga. 59 (834 SE2d 785) (2019).

Accordingly, we vacate our previous opinion in this case, adopt the opinion of the

Supreme Court as our own, and reverse the trial court’s judgment.

      Judgment reversed. Doyle, P. J., and Dillard, P. J., concur.